Exhibit 99.3 Brookridge Funding, LLC Unaudited Financial Statements For the Nine-Month Periods Ended September 30, 2009 and 2008 Brookridge Funding, LLC Table of Contents Page(s) Balance Sheet – (unaudited) 2 Statements of Operations – (unaudited) 3 Statement of Changes in Members’ Capital – (unaudited) 4 Statements of Cash Flows – (unaudited) 5 Notes to Financial Statements 6 – 7 1 Brookridge Funding, LLC Balance Sheet September 30, 2009 2009 Assets (unaudited) Current assets Cash and cash equivalents $ 360,225 Retained interest in purchased accounts receivable, net 1,593,956 Fees receivable 49,174 Brookridge Trade Finance fees receivable 35,626 Total current assets 2,038,981 Other non-current assets Loan receivable - related party 619,205 Loan fees, net 7,500 Total other non-current assets 626,705 Total assets $ 2,665,686 Liabilities and Members' Capital Current liabilities Accounts payable 2,110,531 Total current liabilities 2,110,531 Members' capital 555,155 Total liabilities and members' capital $ 2,665,686 See notes to Financial Statements. 2 Brookridge Funding, LLC Statements of Operations For the Nine-Month Periods Ended September 30, 2009 and 2008 2009 2008 (unaudited) (unaudited) Revenues Fee income $ 490,914 $ 857,966 Brookridge Trade Finance management fee 217,692 229,180 Other 3,312 3,395 Interest income 5,087 9,191 Total income 717,005 1,099,732 Operating expenses 383,621 668,123 Interest expense 367,891 203,584 Net (loss) income $ (34,507 ) $ 228,025 See notes to Financial Statements. 3 Brookridge Funding, LLC Statement of Changes in Members' Capital For the Nine-Month Period Ended September 30, 2009 Members' capital - December 31, 2008 $ 589,662 Net loss (unaudited) (34,507 ) Members' capital - September 30, 2009 $ 555,155 See notes to Financial Statements. 4 Brookridge Funding, LLC Statements of Cash Flows For the Nine-Month Periods Ended September 30, 2009 and 2008 2009 2008 (unaudited) (unaudited) Cash flows from operating activities: Net (loss)income $ (34,507 ) $ 228,025 Adjustments to reconcile net income to net cash flows provided by operating activities: Changes in assets and liabilities: Decrease (increase) in retained interest in purchased accounts receivable 2,004,333 (146,298 ) Decrease in other assets - 2,000 Decrease in fees receivable 13,907 6,094 (Decrease) increase in accounts payable (2,230 ) 1,381 Net cash providedby operating activities 1,981,503 91,202 Cash flows from financing activities: Payments on loan (2,353,081 ) (220,470 ) Loan fees (7,500 ) - Net cashused infinancing activities (2,360,581 ) (220,470 ) Net decrease in cash (379,078 ) (129,268 ) Cash at beginning of the year 739,303 196,257 Cash at end of the year $ 360,225 $ 66,989 Supplemental disclosure of cash flow information Cash paid for interest $ 203,584 $ 367,891 See notes to Financial Statements. 5 Brookridge Funding, LLC Notes to Financial Statements For the Nine-Month Period Ended September 30, 2009 Note 1 – Nature of business and summary of significant accounting polities Nature of Business – Brookridge Funding LLC (the "Company") was organized in the state of Delaware and began operations on December 22, 2004 for the purpose of investing in secured transactions. The Company provides commercial accounts receivable factoring and purchase order funding services. The Company's clients are located throughout the United States. Use of Estimates – The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents·– The Company considers highly liquid investments with a maturity of three months or less to be cash equivalents. The Company places its cash and cash equivalents on deposit with financial institutions in the United States of America. In October and November 2008, the Federal Deposit Insurance Corporation (“FDIC”) temporarily increased coverage to $250,000 for substantially all depository accounts and temporarily provides unlimited coverage for certain qualifying and participating non-interest bearing transaction accounts. The increased coverage is schedule to expire on December 31, 2013, at which time it is anticipated amounts insured by the FDIC will return to $100,000. During the year, the Company from time to time had amounts on deposit in excess of the insured limits. Revenue Recognition – The Company provides factoring of accounts receivable as well as purchase order funding.The Company receives a fee for providing this service.
